WRIGHT, Presiding Judge.
This is an appeal from a judgment for restitution of possession of land and damages for wrongful detention. The only issue is whether the trial court erred in admitting into evidence a copy of a deed recorded in the Probate Office of Madison County, Alabama, upon the testimony of the chief clerk of that probate office that *345the same was a true and complete copy of the record kept under his custody.
Defendant objected to the admission of the attested copy upon the ground of the best evidence rule. His objection was overruled. We affirm. The best evidence rule is not applicable under such circumstances. The copy of a record kept in a public office of the state is to be admitted as legal evidence in any court in the state in accordance with Rule 44(e) ARCP. Finding no error the judgment below is affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.